Court of Appeals
of the State of Georgia

                                        ATLANTA,__________________
                                                 September 10, 2014

The Court of Appeals hereby passes the following order:

A15A0048. TIGE E. FROEHLICH v. DEIRDRE FROEHLICH.

      Dierdre Froehlich filed a contempt action against her ex-husband, Tige
Froehlich, for violating the division of property provision of the parties’ divorce
decree. Dierdre Froelich amended her petition to allege the violation of several other
provisions of the decree, including the visitation schedule. The superior court held
Tige Froehlich in contempt and supplemented the divorce decree by providing
additional instructions to the parties and later awarded attorney fees against Tige
Froehlich. He appealed from the order of attorney fees. We, however, lack
jurisdiction.
      Because this action is ancillary to the parties’ divorce proceeding, a matter
within the Supreme Court’s appellate jurisdiction, this appeal is hereby transferred
to the Supreme Court for disposition. Ga. Const. of 1983, Art. VI, Sec. VI, Par. III
(6); Griffin v. Griffin, 243 Ga. 149 (253 SE2d 80) (1979); see also Brown v. King, 266
Ga. 890 (472 SE2d 65) (1996); Smith v. Smith, 254 Ga. 450, 452 (2) (330 SE2d 706)
(1985); Hines v. Hines, 237 Ga. 755 (1) (229 SE2d 744) (1976); compare Ashburn
v. Baker, 256 Ga. 507 (350 SE2d 437) (1986) (jurisdiction in contempt action
involving child custody issues, but not issues relating to divorce and alimony, is with
the Court of Appeals).
Court of Appeals of the State of Georgia
                                 09/10/2014
       Clerk’s Office, Atlanta,__________________
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.